DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (reads on claims 1-9 and 27) in the reply filed on 10/19/2020 is acknowledged.
Claims 10, 11, 14-23, 25, and 28-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (US 2011/0143253, hereinafter Miyata)
Regarding claim 1, Miyata discloses a carbon material in which a boron atom and/or a phosphorus atom is/are introduced into part of carbon atoms composing the carbon material (Abstract, para. 51, 58, 59 where boron atoms are introduced into part to the carbon atoms of the carbon catalyst).
Regarding claim 2, Miyata discloses the carbon material according to claim 1 as shown above, and Miyata further discloses wherein a carbon-fluorine bond exists on a surface of the carbon material (para. 95, 113).
Regarding claim 3, Miyata discloses the carbon material according to claim 1 as shown above, and Miyata further discloses wherein the carbon material before the boron atom and/or the phosphorus atom is/are introduced is a nitrogen-containing carbon material which has a carbon backbone composed of a carbon atom and in which part of the carbon atoms in the carbon backbone are substituted with a nitrogen atom (para. 57-59, 83, and 84 where nitrogen atoms are introduced to the carbon backbone before the boron atoms) 
Regarding claim 4, Miyata discloses the carbon material according to claim 3 as shown above, and Miyata further discloses wherein the nitrogen atom is at least one selected from the group consisting of a pyridine type, a pyrrole type, a graphite type, an oxidized type, and a combination thereof (para. 60 where any of these types of nitrogen atoms can be utilized). 
Regarding claims 5 and 6, Miyata discloses the carbon material according to claim 1 as shown above, and Miyata further discloses wherein the carbon material before the boron atom and/or the phosphorus atom is/are introduced is a nitrogen-containing carbon material in which an monosubsitiuted amino group is bound on a surface thereof (para. 60, 83 where an amino group introduced by melamine is bound on the surface)
Regarding claims 7-9, Miyata discloses the carbon material/nitrogen containing carbon material according to claims 1, 3, and 5 as shown above, and Miyata further discloses wherein the carbon material before the boron atom and/or the phosphorus atom is/are introduced is carbon fibers (para. 56, 57) 
Regarding claim 27, Miyata discloses the carbon material according to claim 1 as shown above, and Miyata further discloses wherein an air electrode comprises the catalyst with the carbon material (Abstract, para. 4-6, 82-84).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729